Citation Nr: 0111257	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  99-22 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and her friend




ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1943 to 
October 1945.  He died on August [redacted], 1998, at the age of 79.  
During his lifetime, service connection was in effect for 
degenerative joint disease of the lumbar spine with lumbar 
stenosis and radiculopathy with a disability evaluation of 60 
percent assigned, and left total knee replacement and shell 
fragment wound of the right knee each evaluated as 30 percent 
disabling.  The appellant is the spouse of the veteran.

The current appeal arose from an October 1998 rating decision 
by the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Houston, Texas.  The RO denied entitlement to service 
connection for the cause of the veteran's death, Dependency 
and Indemnity Compensation (DIC) under the provisions of 
38 U.S.C.A § 1318 and eligibility to Dependent's Educational 
Assistance (DEA).

The appellant's notice of disagreement (NOD) pertained only 
to the issue of service connection for the cause of the 
veteran's death.  There has been no appeal perfected on the 
issues of DIC and DEA.  Because the appellant did not submit 
an NOD or substantive appeal disagreeing with the RO's denial 
of entitlement to DIC benefits pursuant to section 1318 and 
eligibility to DEA, the Board concludes that it does not 
currently have jurisdiction over those issues.  See 38 C.F.R. 
§ 20.200; see also Cole v. West 13 Vet. App. 268 (1999).  
Since the appellant presented some statements regarding these 
matters at the time of the February 2001 hearing, they are 
referred to the RO for any appropriate action.  

In February 2001 the appellant and her friend testified at a 
personal hearing before the undersigned Member of the Board.  
A copy of the transcript of that hearing has been associated 
with the claims file.

In addition, in February 2001 the appellant waived review by 
the RO of documents submitted at the personal hearing.  Also, 
the appellant filed a motion for advancement on the docket 
due to her medical condition.  As the Board is deciding the 
appeal at this time, the Board finds that the appellant's 
motion for advancement on the docket is moot. 

The case has been forwarded to the Board for appellate 
review.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of this appeal.

2.  The probative evidence of record does not show that the 
cause of the veteran's death was due to disabilities of 
service origin. 


CONCLUSION OF LAW

The cause of the veteran's death was not due to service-
connected disabilities.  38 U.S.C.A. §§ 1110, 1310 (West 1991 
& Supp. 2000), Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107);  38 C.F.R. § 3.312 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A certified copy of the veteran's death certificate shows he 
died on August [redacted], 1998.  The immediate cause of death was 
anoxia as a consequence of chronic obstructive pulmonary 
disease (COPD) due to cigarette smoking. 

The veteran's service records do not document any reference 
to treatment for pulmonary disease related to cigarette 
smoking.  In fact, his discharge examination in October 1945 
showed his lungs were normal.  Furthermore, there is no 
evidence of record that the veteran filed a claim for 
entitlement to VA benefits for any type of pulmonary disorder 
or tobacco use.

The veteran was service connected for degenerative joint 
disease of the lumbar spine, left total knee replacement and 
shell fragment wound of the right knee.  In documentation to 
support her claim for service connection for the cause of the 
veteran's death, the appellant asserts that the veteran was 
bedridden due to his service-connected disabilities.  She 
asserted further that the veteran was diagnosed with 
congestive heart failure and because he was unable to 
exercise or get out of bed due to his service connected 
disabilities he never recovered.

In a December 1997 letter from Dr. U.R.G. addressed to Dr. 
F.R.D., Dr. U.R.G. reported that the veteran developed 
coronary artery disease in 1981.  He had coronary bypass.  
Soon after the surgery he had a stroke which interfered with 
the left side of the body and right eye in 1990.  It was 
noted that with that complication the veteran was unable to 
do much of any exercises.  He also lost physical endurance 
due to decreased cardiac capacity.

In January 1999 Dr. F.R.D., the veteran's private physician, 
offered an opinion concerning the cause of the veteran's 
death.  He stated that the veteran had a longstanding history 
of rheumatoid arthritis, refractory anemia secondary to 
myelodysplastic state, abdominal aortic aneurysm, 
hypertension, COPD, diverticular disease and right knee 
replacement secondary to injury while in the service.  He 
referred to a letter dated in September 1998 and reported 
that during the veteran's hospitalization for a right knee 
replacement at a VA facility, the veteran developed a staff 
infection of the right knee.  The procedure left the 
veteran's right leg shorter than his left causing him to 
ambulate with a severe limp.  His antalgic gait subsequently 
led to severe pain to his back.  Due to his numerous 
conditions, the veteran was a poor surgical candidate and his 
inability to ambulate without pain forced him to become 
bedridden.  Dr. F.R.D's opinion was that the conditions 
described above were directly related or a secondary cause of 
the veteran's death. 

The RO requested a VA medical opinion and in March 1999 VA 
examination was conducted to determine whether the veteran's 
service-connected knee and back disabilities caused his 
death.  It was noted that the claims file was reviewed at 
length and the examiner opined that the veteran's service-
connected disabilities did not cause his death.  Further, the 
examiner stated that although the veteran was unable to 
ambulate due to pain and arthritic processes in his knees and 
the back, that would not have contributed to his death, given 
his age and multiple significant medical problems which were 
the proximate cause of his death.  He further opined that the 
veteran's demise was due to the pulmonary and cardiac disease 
that he experienced in a gradual fashion over many years, 
exacerbated primarily by cigarette smoking and exacerbated 
also by myelodysplastic disorders and other significant 
medical problems.  He stated that the arthritis in the 
veteran's knees, the fused right knee and the degenerative 
arthritis of the lower back would have contributed to an 
inability to actively ambulate but would not have 
significantly impacted his inability to maintain locomotion 
in a wheelchair or other device.

The examiner noted that his opinion was based on an extensive 
review of the veteran's claims file and long experience 
working with patients with multiple medical problems.  He 
noted further that there was absolutely no question that the 
veteran did have service-connected problems with both knees 
and his lower back, but the primary cause of his death was 
advancing age and significant medical problems, including 
coronary artery disease, hypertension, COPD, myelodysplastic 
disorder and nicotine abuse.

At her personal hearing the appellant testified that the 
veteran started smoking while serving on active duty in the 
military and cigarettes were given to him with his rations.  
She also testified that the veteran quit smoking for years 
but started back occasionally, and was not a real heavy 
smoker.  Hearing Transcript (Tr.), pp. 3, 4.  She stated that 
the veteran had four or five surgeries on his right leg 
before he got an infection at the VA hospital.  Tr., p. 3.  
She further testified that the veteran had heart surgery in 
October 1989 or 1990.  She stated that when a person is 
forced to lay down and be inactive, they are going to have 
lung problems.  She reported that Dr. F.R.D. had been the 
veteran's doctor for a couple of years.  The veteran sought 
treatment from Dr. F.R.D. when he was diagnosed with leukemia 
and the VA refused to treat him.  Tr., p. 4.  She further 
stated that the veteran was first diagnosed with COPD about a 
year and a half before his death.  Tr., p. 6.  

Criteria

Duty to Assist

Except as otherwise provided, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107).  

Upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C.A. § 5103).  

If a claimant's application for a benefit administered by the 
laws of the Secretary is incomplete, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of the information necessary to complete the 
application.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5102).  

The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A).  

As part of the assistance provided above, the Secretary shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A).  

Cause of Death

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (2000).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (2000).

Contributory cause of death is inherently one not related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
3.312(c).

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4) (2000); Lathan v. Brown, 7 Vet. App. 359 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA, Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  

Analysis

As indicated above, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  

Among other things, this law redefines the obligations of the 
VA with respect to the duty to assist.  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096 (2000).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim), and is 
therefore more favorable to an appellant.  Therefore, the 
amended duty to assist law applies.  Id; see Holliday v. 
Principi, No. 99-1788 (U.S. Vet. App. February 22, 2001).  

In the case at hand, the Board is satisfied that the duty to 
assist has been met under the new law.  

The appellant has been provided with notice of what is 
required to substantiate her claim.  By virtue of the rating 
decision, Statement of the Case, and other notices in the 
record, the appellant was given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-97 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103).  

The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant; in fact, it appears 
that all evidence identified by the appellant relative to 
this claim has been obtained and associated with the claims 
folder.  Moreover, a VA examination for an opinion on the 
cause of the veteran's death was conducted in March 1999.  In 
addition, the appellant was afforded the opportunity and 
presented additional evidence at her personal hearing before 
the Board in February 2001.  She submitted all of the medical 
evidence she identified.  Also, the veteran's available 
service records have been associated with the claims file.  

The appellant has not indicated the existence of any other 
relevant evidence that has not already been requested and/or 
obtained by the RO.  VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C.A. 
§ 5103A).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to her claim is required to 
comply with the duty to assist the appellant as mandated by 
the VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified at 38 U.S.C. § 5103A).  

In this case, the Board finds that the appellant is not 
prejudiced by its consideration of her claim pursuant to this 
new legislation.  As set forth above, VA has already met all 
obligations to her under this new legislation.  Moreover, she 
has been offered the opportunity to submit evidence and 
argument on the merits of the issue on appeal, and has done 
so.  In view of the foregoing, the Board finds that the 
appellant will not be prejudiced by its action and that a 
remand for adjudication by the RO would only serve to further 
delay resolution of her claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the appellant's claim on 
the merits.  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, No. 00-7023 (Fed. Cir. Oct. 13, 2000); 
Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and 
cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the appellant's claim for service connection for the 
cause of the veteran's death because the probative evidence 
does not establish that the veteran's service-connected back 
and knees disabilities singly or jointly with some other 
condition was the immediate or underlying cause of the 
veteran's death; was etiologically related to the immediate 
cause of death; or contributed substantially or materially to 
cause the veteran's death.  

This determination was supported in the opinion of VA 
examiner in the March 1999 report.  After a careful review of 
the claims file the examiner clearly expressed that the 
veteran's cause of death was from conditions other than his 
service-connected disabilities and that his service-connected 
disabilities did not contribute to his death.

The appellant proffered a contrary medical opinion of Dr. 
F.R.D. who attributed the veteran's service-connected 
disabilities as directly related to or as a secondary cause 
of the veteran's death.  There is no indication that Dr. 
F.R.D. reviewed the medical history contained in the 
veteran's claims folder.  The appellant testified that Dr. 
F.R.D. was the veteran's doctor for a couple of years and 
indicated that he was treating the veteran for leukemia.  
However, Dr. F.R.D. is listed as the certifying physician on 
the veteran's death certificate.  It was he who entered the 
cause of the veteran's death as anoxia as a consequence of 
COPD due to cigarette smoking.  

The opinion by Dr. F.R.D. must be weighed against the other 
evidence, which is of record, such as the opinion from VA 
medical examiner, which is quoted above.  The VA medical 
opinion has substantially greater probative weight on the 
cause of death issue in question, since it specifically 
indicates that the veteran's medical records had been 
reviewed.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) 
(Greater weight may be placed on one physician's opinion than 
another's depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence). 

The Board finds that the preponderance of the evidence is 
against the appellant's claim.  In this regard, the Board 
notes that Dr. F.R.D's opinion of January 1999 that the 
veteran's cause of death was due to his service-connected 
disabilities is in direct contradiction to his certified 
statement that anoxia, COPD and cigarette smoking caused the 
veteran's death.  See Kightly v. Brown, 6 Vet. App. 200 
(1994).  Based on the foregoing, Dr. F.R. D's January 1999 
opinion lacks credibility and therefore the Board views it as 
having diminished probative value.  For the foregoing 
reasons, the Board finds that the preponderance of the 
evidence shows that service-connected disabilities did not 
cause or contribute substantially or materially to cause the 
veteran's death.

Moreover, the appellant's own opinions and statements linking 
the cause of death to service or service-connected 
disabilities are not competent evidence in this case.  While 
a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates 
a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992). 

At her February 2001 hearing, the appellant also testified 
that the veteran began smoking during service when cigarettes 
were provided with his rations.  Tr. 3.  To the extent that 
the appellant argues that his COPD resulted from smoking due 
to service, the Board notes that there is no medical evidence 
of record that supports this proposition, nor is there any 
indication that such evidence is available.  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  That is, the Board is also not competent to 
supplement the record with its own unsubstantiated medical 
conclusions as to whether the veteran's cause of death is 
related to service or service-connected disabilities.  Id.  

In light of the above, the Board finds that the probative 
evidence of record does not show that a disability related to 
active service was the principal or contributory cause of 
death.  Therefore, the claim of service connection for the 
cause of the veteran's death must be denied.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Accordingly, the Board finds that the preponderance of 
evidence is against the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 U.S.C.A. §§  1110, 1310; 38 C.F.R. 
§§ 3.102, 3.312.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



		
	M. SABULSKY
	Member, Board of Veterans' Appeals



 

